DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-22, 24-28, 30-34, and 36-38 are pending in this office action.

Response to Arguments
Applicant’s argument filed on October 28th, 2021, with respect to claims 21-22, 24-28, 30-34, and 36-38 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 21-22, 24-28, 30-34, and 36-38 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2006/0200556 issued to Brave et al. (hereinafter as “Brave”) in view of U.S Patent Application Publication 2013/0185641 issued to R. Kevin Rose (hereinafter as “Rose”) in further view of U.S Patent Application Publication 2012/0233161 issued to Xu et al. (hereinafter as “Xu”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:

, using the processor of the computer, on a screen, each digital content item according to the ranking and with a summary for each digital content item , displaying, using the processor of the computer, on the screen, a bar graph of activity that shows recency of the digital content items, displaying, using the processor of the computer, on the screen…displaying, using the processor of the computer, on the screen, images of a subset of users who have recently reviewed at least one of the digital content items; in response to receiving selection of the digital content item, displayed on the screen, and an operation comprising save with question and answer set, saving, using the processor of the computer, the search query and the digital content items to a project; 

With regards to the above limitation, U.S Patent Application Publication 2006/0200556 issued to Brave et al. (hereinafter as “Brave”) teaches identifying, extracting, analyzing, and using expertise ranking to produce precise search results for the user to retrieve. Brave specify allowing the user to perform action tracking by having implicit action buttons to includes to perform the job including, “view”, “download”, “print”, and “email” to reflect to locating the relevant results. Brave is the closest prior art to teach “generating…a list of digital content items” and providing a usage score for each items that is being utilized by blend vector of a user, peer, and expert. Brave indicates on [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time. This aspect of the invention, successful use of link, determines how an individual user behaves…a user clicks on it, it is useful, the system also does additional analysis on how many other , using the processor of the computer, on a screen, each digital content item according to the ranking and with a summary for each digital content item , displaying, using the processor of the computer, on the screen, a bar graph of activity that shows recency of the digital content items, displaying, using the processor of the computer, on the screen…displaying, using the processor of the computer, on the screen, images of a subset of users who have recently reviewed at least one of the digital content items; in response to receiving selection of the digital content item, displayed on the screen, and an operation comprising save with question and answer set, saving, using the processor of the computer, the search query and the digital content items to a project”.

The novelty of the invention improves the efficiencies in providing all aspects of each digital content item to a ranking with a summary for each digital content items that includes a bar graph of the activity of the show recency of the digital content items with the chart that includes a sources for the digital content items along with a source breakdown that includes news, interviews, and books. The invention further provides a unique format including images of the subsets of users that recently review at least one of the digital content items. By including all aspects of features in providing a displays to the user would help other users determining how credibility the digital content item found would help another user judge the usefulness of the digital content items along with allowing the user to save a search request with a question and answer set to a 

Also with regards to the above limitation, U.S Patent Application Publication 2013/0185641 issued to R. Kevin Rose (hereinafter as “Rose”) specify teaching of audience platform in which discloses a first question to be received and a preference event to be associated to the first question to be received by including a score to determine potential awareness to determine good reputation. Rose teaches receives a number of candidates for interviews for viewers of a webpage for advertising an interview. Rose is the closest prior art to teach using a computer to display each digital content item according to the ranking based on the total usage score for each digital content item with a summary for each digital content item and usage data as show in Fig. 6A. 

    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale

Additionally, Rose teaches a chart with sources for the digital content item and source breakdown that includes news, interviews, and books as shown in Fig. 8C

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale

Rose specify on [0143], “The interface shown in FIG. 8C also includes a region 893 in which a user may select between seeing a visualization depicting the activities associated with individual stories (by selecting “Stories”) and a visualization depicting the aggregated activities associated with the categories to which stories are assigned (by selecting “Topics”)”.

Rose later specify the teaching of “images of a subset of users who have recently reviewed at least one of the digital content items” as indicated on [0109] stating, “In some embodiments, profile visitors (including Alice) are presented with the option to search (630) all of site 116 for content (634), search Alice's diggs for content (636) and/or search diggs made by Alice's friends for content (638)”. As shown in Fig 6A below, the claimed invention indicates a plurality of search results that specify the votes for the user friends and displaying the last recently reviews from users. 


    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale

Rose does not explicitly teach the novelty and combination of “displaying, using the processor of the computer, on a screen, each digital content item according to the ranking and with a summary for each digital content item , displaying, using the processor of the computer, on the screen, a bar graph of activity that shows recency of the digital content items, displaying, using the processor of the computer, on the screen…displaying, using the processor of the computer, on the screen, images of a subset of users who have recently reviewed at least one of the digital content items; in response to receiving selection of the digital content item..” on one screen and additionally allowing the user to displayed on the screen, “an operation comprising save with question and answer set, saving, using the processor of the computer, the search query and the digital content items to a project”.

The novelty of the invention improves the efficiencies in providing all aspects of each digital content item to a ranking with a summary for each digital content items that includes a bar graph of the activity of the show recency of the digital content items with the chart that includes a sources for the digital content items along with a source 

Finally with regards to the above limitation, U.S Patent Application Publication 2012/0233161 issued to Xu et al. (hereinafter as “Xu”)  teaches a system that provides ranking a result set by selecting item from a result set, selecting a user profile from one or more user profiles and selecting one or more items of personalized information from the selected user profile and then utilizes a rank to calculated for the items on the basis of the selected one or more items of personalized information and the selected item in the result set is ranked accordingly in the calculated rank. Although Rose provides some indication to comment and provide feedback. Xu is the closet prior art to teach making the digital content item to provide a comment by allowing the user to save an annotation and associated the annotation with a content item and providing user’s thoughts and comments regarding to the content item. 

Xu does not explicitly teach the novelty and combination of “displaying, using the processor of the computer, on a screen, each digital content item according to the and with a summary for each digital content item , displaying, using the processor of the computer, on the screen, a bar graph of activity that shows recency of the digital content items, displaying, using the processor of the computer, on the screen…displaying, using the processor of the computer, on the screen, images of a subset of users who have recently reviewed at least one of the digital content items; in response to receiving selection of the digital content item..” on one screen and additionally allowing the user to displayed on the screen, “an operation comprising save with question and answer set, saving, using the processor of the computer, the search query and the digital content items to a project”.

The novelty of the invention improves the efficiencies in providing all aspects of each digital content item to a ranking with a summary for each digital content items that includes a bar graph of the activity of the show recency of the digital content items with the chart that includes a sources for the digital content items along with a source breakdown that includes news, interviews, and books. The invention further provides a unique format including images of the subsets of users that recently review at least one of the digital content items. By including all aspects of features in providing a displays to the user would help other users determining how credibility the digital content item found would help another user judge the usefulness of the digital content items along with allowing the user to save a search request with a question and answer set to a particular project to help leading to better conclusory results for the database system over traditional search systems. 



Kienzle teaches a social media dashboard in which includes a browser data and search option that includes the user to be able to post and comment for each topic accordingly. Kienzle additionally teaches online social network that includes information updates that presents items or entries in the feed that include collection of individual information that presents user to post comments and dislike the status or topic of the original posting. Kienzle indicates feed comments that provides a comment table that provide history tables in which provide entity feeds. Kienzle does not explicitly teach the novelty and combination of “displaying, using the processor of the computer, on a screen, each digital content item according to the ranking and with a summary for each digital content item , displaying, using the processor of the computer, on the screen, a bar graph of activity that shows recency of the digital content items, displaying, using the processor of the computer, on the screen…displaying, using the processor of the computer, on the screen, images of a subset of users who have recently reviewed at least one of the digital content items; in response to receiving selection of the digital content item..” on one screen and additionally allowing the user to displayed on the screen, “an operation comprising save with question and answer set, saving, using the processor of the computer, the search query and the digital content items to a project”.



Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 21, 27, and 33 in combination with the current elements are both novel and unobvious over the prior of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
12/17/2021
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162